MacIntyre, J.
1. The petition was brought in the name of “Bell Finance Company.” It was insisted by demurrer that no substantial party plaintiff was stated in the petition, because it was not alleged that the Bell Finance Company was either a corporation or a partnership, or an adopted trade name. In an amendment to the petition it was set out that the plaintiff was a corporation. The court allowed the amendment and overruled the demurrer. Held, that the court did not err in allowing the .amendment and in overruling the demurrer. Bremen Foundry & Machine Co. v. Boswell, 22 Ga. App. 434, 436 (96 S. E. 182); Haynes v. Armour Fertilizer Works, 146 Ga. 832, 834 (92 S. E. 648); McKibben v. Luther Williams Banking Co., 32 Ga. App. 419 (2) (123 S. E. 726); St. Cecilia’s Academy v. Hardin, 78 Ga. 39, 41 (3 S. E. 305); Eslinger v. Herndon, 158 Ga. 823, 826 (124 S. E. 169).
2. All the other points made in this case have been decided adversely to the contentions of the plaintiff in error by the Supreme Court of this State in answer to questions certified by this court in the case sub judiee. See Hall v. Bell Finance Co., Bell Finance Co. v. Johnson, 180 Ga. 567 (179 S. E. 703).

Judgment affirmed.


Broyles, O. J., wnd Guerry, J., concur.